Title: To George Washington from Major General Alexander McDougall, 1 October 1778
From: McDougall, Alexander
To: Washington, George


          
            Sir,
            Fredericksburgh octor 1st 1778 9 a.m.
          
          The van of my division arr[i]ved at Mr Menezies House; at 8 this morning, when I received your Excellency’s orders, throˆ Colonel Laurence, to Halt my Division on the first Convenint Ground; and there wait further orders, which is accordinly done. From the appearance of the Country near us, I fear Forage will be a Scarce Article. Mr Van Zandt who is the Bearrer of this, will convey to me any Commands you shall please to Honor me with. If none are sent by him; as I have yet no Quarters, I wish to be enquired for, at General Schylers Quarters at the House above mentioned.
          The North Carolina Troops are greatly in want of Shoes; and the Badness of these Roads Criples them. If there are any in the Store, 
            
            
            
            I beg to be favored with an order to draw for them. Please to receive the inclosed, handed to me by General Gates to be communicated to your [Excellency]. I have the Honor to be, your Excellency very Humble Servt
          
            Alexr McDougall
          
        